         Case 1:19-cv-01133-LAS Document 114 Filed 12/17/19 Page 1 of 2




         In the United States Court of Federal Claims
                                        No. 19-1133
                                 Filed: December 17, 2019

                                             )
 DYNCORP INTERNATIONAL LLC,                  )
                                             )
                   Plaintiff,                )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                   Defendant,                )
                                             )
                   and                       )
                                             )
 KELLOGG, BROWN & ROOT                       )
 SERVICES, INC., VECTRUS SYSTEMS             )
 CORPORATION, FLUOR                          )
 INTERCONTINENTAL, INC., and PAE-            )
 PARSONS GLOBAL LOGISTICS                    )
 SERVICES, LLC,                              )
                                             )
                   Defendant-Intervenors.    )
                                             )

                                            ORDER

        On December 3, 2019, the Court held a status conference in all cases related to Request
for Proposal No. W52P1J-16-R-0001 (“Solicitation”). In addition to the case at bar, the
following cases were included in that conference: (1) PAE-Parsons Global Logistics Services,
LLC v. United States, No. 19-1205, and PAE-Parsons Global Logistics Services, LLC v. United
States, No. 19-1515 (consolidated); (2) Fluor Intercontinental, Inc. v. United States, No. 19-
1580, and Fluor Intercontinental, Inc. v. United States, No. 19-1585 (consolidated); and (3)
AECOM Management Services, Inc. v. United States, No. 19-1176.

        At the December 3, 2019 Status Conference, the Court discussed the need for the Agency
to take corrective action, as the Agency failed to adequately conduct price reasonableness
evaluations in violation of the terms of the Solicitation and Federal Acquisition Regulation
(“FAR”) 15.404-1. See Administrative Record 2629–30. After a thorough review of the
Administrative Record, the Court believes the Agency should separately conduct price
reasonableness evaluations for the Cost-Plus-Fixed-Fee Contract Line Item Numbers (“CLINs”)
and the Firm-Fixed Price CLINs. To satisfy the Solicitation requirements, the Agency must
conduct price reasonableness evaluations in accordance with FAR 15.404-1 for all offerors
within the competitive range in all six Geographic Combatant Commands. See id.
         Case 1:19-cv-01133-LAS Document 114 Filed 12/17/19 Page 2 of 2




        On December 9, 2019, defendant filed a status report, informing the Court that the
Agency intends to take voluntary corrective action in order to properly evaluate price
reasonableness. Consistent with the timeline proposed in that status conference, this case is
STAYED and REMANDED to the Agency for a period of forty-five days, up to and including
January 31, 2020. Additionally, the Court hereby ORDERS defendant to file a status report on
or before February 7, 2020, apprising this Court of the results of the Agency’s corrective action
and providing the Court with the Agency’s new price reasonableness determinations. Plaintiffs
shall have seven days, up to and including February 14, 2020, to respond to defendant’s Status
Report.

       IT IS SO ORDERED.


                                                    s/   Loren A. Smith
                                                    Loren A. Smith,
                                                    Senior Judge




                                                2
